Case 3:19-cv-00916-MMH-MCR Document 33 Filed 07/31/20 Page 1 of 20 PageID 130




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION




 KEITH L. CALVIN,

                     Plaintiff,
 v.
                                                           Case No. 3:19-cv-916-J-34MCR
 JULIE L. JONES AND
 CORIZON HEALTH PROVIDER,

                     Defendants.


                                          ORDER

                                          I. Status

       Plaintiff Keith L. Calvin, an inmate of the Florida penal system, initiated this action

 on August 8, 2019, by filing a pro se Civil Rights Complaint (Complaint; Doc. 1) and

 exhibits (P. Ex., Docs. 1-1 and 1-2).1 In the Complaint, Calvin asserts claims pursuant to

 42 U.S.C. § 1983 against Defendants Julie L. Jones and Corizon Health Provider

 (Corizon). 2 He alleges that Defendant Jones failed to protect him from a mentally-

 impaired inmate who burned Calvin’s right ankle and foot with hot water on August 8,

 2015. See Complaint at 5-6. Additionally, he states that Corizon denied him proper

 medical care for the burn. See id. at 6. As relief, Calvin requests compensatory damages.




       1
          The Court cites to the document and page numbers as assigned by the Court’s
 Electronic Case Filing System.
       2
          Calvin also named Woodrow Myers as a Defendant, but the Court dismissed
 Calvin’s claims against Woodrow Myers on June 5, 2020. See Order (Doc. 32).
Case 3:19-cv-00916-MMH-MCR Document 33 Filed 07/31/20 Page 2 of 20 PageID 131




        This matter is before the Court on Defendant Corizon’s Motion to Dismiss (Motion;

 Doc. 21) and Defendant Jones’ Motion to Dismiss (Jones Motion; Doc. 24) with exhibits

 (Doc. 24-1 at 1-8). The Court advised Calvin that granting a motion to dismiss would be

 an adjudication of the case that could foreclose subsequent litigation on the matter and

 gave him an opportunity to respond. See Order (Doc. 8). Calvin filed responses in

 opposition to the Motions. See Sworn Notarized Affidavit (Response; Doc. 27) with

 exhibits (Docs. 27-1 through 27-4); Response to Defendant’s Motion to Dismiss

 (Response II; Doc. 30). Thus, Defendants’ Motions are ripe for review.

                                 II. Plaintiff’s Allegations3

        As to the underlying facts, Calvin asserts that Defendant Jones breached the state

 court’s “Corrected Uniform Commitment to Custody,” P. Ex. A, Doc. 1-1, when she

 “neglected” her responsibility to house him in a safe prison environment. Complaint at 5.

 According to Calvin, the incident in which he was injured could have been prevented

 “[w]ith better care[,] custody[,] and control,” and therefore, he holds her responsible for

 “allowing” him to “g[e]t burned[.]” Id. at 6. He alleges that Corizon and its employees failed

 to properly treat his “3rd degree boiling hot water burn.” Id. He states that Corizon

 employees informed him that he needed a skin graft by a specialist. See id. According to

 Calvin, Corizon instead refused “future treatment” on December 8, 2015, “leaving [his]




        3
           The Complaint is the operative pleading. In considering a motion to dismiss, the
 Court must accept all factual allegations in the Complaint as true, consider the allegations
 in the light most favorable to the plaintiff, and accept all reasonable inferences that can
 be drawn from such allegations. Miljkovic v. Shafritz and Dinkin, P.A., 791 F.3d 1291,
 1297 (11th Cir. 2015) (quotations and citations omitted). As such, the recited facts are
 drawn from the Complaint and may differ from those that ultimately can be proved.
                                                2
Case 3:19-cv-00916-MMH-MCR Document 33 Filed 07/31/20 Page 3 of 20 PageID 132




 skin pink and brown” with “a lifetime of nerve damage” and an “ugly burn scar.” Id. at 6-

 7.

                              III. Motion to Dismiss Standard

        In ruling on a motion to dismiss, the Court must accept the factual allegations set

 forth in the complaint as true. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

 Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508 n.1 (2002); see also Lotierzo v. Woman’s

 World Med. Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir. 2002). In addition, all reasonable

 inferences should be drawn in favor of the plaintiff. See Randall v. Scott, 610 F.3d 701,

 705 (11th Cir. 2010). Nonetheless, the plaintiff must still meet some minimal pleading

 requirements. Jackson v. Bellsouth Telecomm., 372 F.3d 1250, 1262-63 (11th Cir. 2004)

 (citations omitted). Indeed, while “[s]pecific facts are not necessary[,]” the complaint

 should “‘give the defendant fair notice of what the . . . claim is and the grounds upon which

 it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting Bell Atlantic

 Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Further, the plaintiff must allege “enough

 facts to state a claim that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has

 facial plausibility when the pleaded factual content allows the court to draw the reasonable

 inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678

 (citing Twombly, 550 U.S. at 556).

        A “plaintiff’s obligation to provide the grounds of his entitlement to relief requires

 more than labels and conclusions, and a formulaic recitation of the elements of a cause

 of action will not do[.]” Twombly, 550 U.S. at 555 (internal quotations omitted); see also

 Jackson, 372 F.3d at 1262 (explaining that “conclusory allegations, unwarranted


                                              3
Case 3:19-cv-00916-MMH-MCR Document 33 Filed 07/31/20 Page 4 of 20 PageID 133




 deductions of facts or legal conclusions masquerading as facts will not prevent dismissal”)

 (internal citation and quotations omitted). Indeed, “the tenet that a court must accept as

 true all of the allegations contained in a complaint is inapplicable to legal conclusions[,]”

 which simply “are not entitled to [an] assumption of truth.” Iqbal, 556 U.S. at 678, 680.

 Thus, in ruling on a motion to dismiss, the Court must determine whether the complaint

 contains “sufficient factual matter, accepted as true, to ‘state a claim to relief that is

 plausible on its face[.]’” Id. at 678 (quoting Twombly, 550 U.S. at 570). And, while “[p]ro

 se pleadings are held to a less stringent standard than pleadings drafted by attorneys and

 will, therefore, be liberally construed,” Tannenbaum v. United States, 148 F.3d 1262,

 1263 (11th Cir. 1998), “‘this leniency does not give the court a license to serve as de facto

 counsel for a party or to rewrite an otherwise deficient pleading in order to sustain an

 action.’” Alford v. Consol. Gov’t of Columbus, Ga., 438 F. App’x 837, 839 (11th Cir. 2011)4

 (quoting GJR Invs., Inc. v. Cty. of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998)

 (internal citation omitted), overruled in part on other grounds as recognized in Randall,

 610 F.3d at 706).

                              IV. Summary of the Arguments

        Defendant Jones requests dismissal of Calvin’s claim against her because Calvin

 failed to exhaust his administrative remedies, as required by the Prison Litigation Reform

 Act (PLRA), before filing the instant 42 U.S.C. § 1983 lawsuit. See Jones Motion at 4-9.



        4
          “Although an unpublished opinion is not binding . . . , it is persuasive authority.”
 United States v. Futrell, 209 F.3d 1286, 1289 (11th Cir. 2000) (per curiam); see generally
 Fed. R. App. P. 32.1; 11th Cir. R. 36-2 (“Unpublished opinions are not considered binding
 precedent, but they may be cited as persuasive authority.”).

                                              4
Case 3:19-cv-00916-MMH-MCR Document 33 Filed 07/31/20 Page 5 of 20 PageID 134




 Both Defendants argue that Calvin fails to state plausible Eighth Amendment claims

 against them. See Motion at 8-16; Jones Motion at 9-13. In his Responses, Calvin

 maintains that he exhausted his claim against Defendant Jones, see Response at 1-2,

 and states plausible Eighth Amendment claims against Jones and Corizon, see id. at 3-

 4; Response II at 3-5.

                      V. Exhaustion of Administrative Remedies

                                   A. PLRA Exhaustion

       The PLRA requires an inmate wishing to challenge prison conditions to first

 exhaust all available administrative remedies before asserting any claim under 42 U.S.C.

 § 1983. See 42 U.S.C. § 1997e(a). Nevertheless, a prisoner such as Calvin is not required

 to plead exhaustion. See Jones v. Bock, 549 U.S. 199, 216 (2007). Instead, the United

 States Supreme Court has recognized “failure to exhaust is an affirmative defense under

 the PLRA[.]” Id. Notably, exhaustion of available administrative remedies is “a

 precondition to an adjudication on the merits” and is mandatory under the PLRA. Bryant

 v. Rich, 530 F.3d 1368, 1374 (11th Cir. 2008). Not only is there an exhaustion

 requirement, “the PLRA exhaustion requirement requires proper exhaustion.” Woodford

 v. Ngo, 548 U.S. 81, 93 (2006).

              Because exhaustion requirements are designed to deal with
              parties who do not want to exhaust, administrative law creates
              an incentive for these parties to do what they would otherwise
              prefer not to do, namely, to give the agency a fair and full
              opportunity to adjudicate their claims. Administrative law does
              this by requiring proper exhaustion of administrative
              remedies, which “means using all steps that the agency holds




                                            5
Case 3:19-cv-00916-MMH-MCR Document 33 Filed 07/31/20 Page 6 of 20 PageID 135




                out, and doing so properly (so that the agency addresses the
                issues on the merits).” Pozo,[5] 286 F.3d, at 1024. . . .

 Woodford, 548 U.S. at 90. And, “[p]roper exhaustion demands compliance with an

 agency’s deadlines and other critical procedural rules . . . .” Id. As such, the United States

 Supreme Court has emphasized:

                Courts may not engraft an unwritten “special circumstances”
                exception onto the PLRA’s exhaustion requirement. The only
                limit to § 1997e(a)’s mandate is the one baked into its text: An
                inmate need exhaust only such administrative remedies as
                are “available.”

 Ross v. Blake, 136 S.Ct. 1850, 1862 (2016).

        The determination of whether an inmate exhausted his available administrative

 remedies prior to pursuing a cause of action in federal court is a matter of abatement and

 should be raised in a motion to dismiss or be treated as such if raised in a summary

 judgment motion. Bryant, 530 F.3d at 1374-75 (citation omitted). The Eleventh Circuit has

 explained the two-step process that the Court must employ when examining the issue of

 exhaustion of administrative remedies.

                After a prisoner has exhausted the grievance procedures, he
                may file suit under § 1983. In response to a prisoner suit,
                defendants may bring a motion to dismiss and raise as a
                defense the prisoner’s failure to exhaust these administrative
                remedies. See Turner, 541 F.3d at 1081.[ 6 ] In Turner v.
                Burnside we established a two-step process for resolving
                motions to dismiss prisoner lawsuits for failure to exhaust. 541
                F.3d at 1082. First, district courts look to the factual
                allegations in the motion to dismiss and those in the prisoner’s
                response and accept the prisoner’s view of the facts as true.
                The court should dismiss if the facts as stated by the prisoner


        5
            Pozo v. McCaughtry, 286 F.3d 1022 (7th Cir. 2002).
        6
            Turner v. Burnside, 541 F.3d 1077, 1084 (11th Cir. 2008).
                                              6
Case 3:19-cv-00916-MMH-MCR Document 33 Filed 07/31/20 Page 7 of 20 PageID 136




              show a failure to exhaust. Id. Second, if dismissal is not
              warranted on the prisoner’s view of the facts, the court makes
              specific findings to resolve disputes of fact, and should
              dismiss if, based on those findings, defendants have shown a
              failure to exhaust. Id. at 1082-83; see also id. at 1082
              (explaining that defendants bear the burden of showing a
              failure to exhaust).

 Whatley v. Warden, Ware State Prison, 802 F.3d 1205, 1209 (11th Cir. 2015); see Pavao

 v. Sims, 679 F. App’x 819, 823-24 (11th Cir. 2017) (per curiam).

                       B. Florida’s Prison Grievance Procedure

       State law “determines what steps are required to exhaust.” Dimanche v. Brown,

 783 F.3d 1204, 1207 (11th Cir. 2015); see also Jones, 549 U.S. at 218 (stating that “it is

 the prison’s requirements, and not the PLRA, that define the boundaries of proper

 exhaustion”). The Florida Department of Corrections (FDOC) provides an internal

 grievance procedure for its inmates. See FLA. ADMIN. CODE r. 33-103.001 through 33-

 103.018. Generally, to properly exhaust administrative remedies, a prisoner must

 complete a three-step sequential process. First, an inmate must submit an informal

 grievance to a designated staff member at the institutional level. See FLA. ADMIN. CODE

 r. 33-103.005. If the issue is not resolved, the inmate must submit a formal grievance at

 the institutional level. See FLA. ADMIN. CODE r. 33-103.006. If the matter is not resolved

 at the institutional level, the inmate must file an appeal to the Office of the FDOC

 Secretary. See FLA. ADMIN. CODE r. 33-103.007. However, under certain specified

 circumstances, an inmate can bypass the informal-grievance stage and start with a formal

 grievance at the institutional level. See FLA. ADMIN. CODE r. 33-103.005(1); 33-

 103.006(3). Or, an inmate can completely bypass the institutional level and proceed


                                             7
Case 3:19-cv-00916-MMH-MCR Document 33 Filed 07/31/20 Page 8 of 20 PageID 137




 directly to the Office of the FDOC Secretary by filing a “direct grievance.” See FLA.

 ADMIN. CODE r. 33-103.007(3). Emergency grievances and grievances of reprisal are

 types of “direct grievances” that may be filed with the Office of the Secretary. See FLA.

 ADMIN. CODE r. 33-103.007(3)(a).

        Florida Administrative Code Rule 33-103.011 provides time frames for submission

 of grievances. Generally, the following time limits apply. Informal grievances must be

 received within twenty days from the date on which the incident or action that is the

 subject of the grievance occurred. See FLA. ADMIN. CODE r. 33-103.011(1)(a). Formal

 grievances must be received no later than fifteen days from the date of the response to

 the informal grievance. See FLA. ADMIN. CODE r. 33-103.011(1)(b). Similarly, grievance

 appeals to the Office of the Secretary must be received within fifteen days from the date

 the response to the formal grievance is returned to the inmate. See FLA. ADMIN. CODE

 r. 33-103.011(1)(c). According to Rule 33-103.014, an informal grievance, formal

 grievance, direct grievance, or grievance appeal “may be returned to the inmate without

 further processing if, following a review of the grievance, one or more . . . conditions are

 found to exist.” FLA. ADMIN. CODE r. 33-103.014(1). The rule provides an enumerated

 list as “the only reasons for returning a grievance without a response on the merits.” See

 FLA. ADMIN. CODE r. 33-103.014(1)(a)-(y). Some of the reasons for returning a

 grievance are: untimeliness; the grievance “addresses more than one issue or complaint”

 or “is so broad, general or vague in nature that it cannot be clearly investigated, evaluated,

 and responded to” or “is not written legibly and cannot be clearly understood” or is a

 supplement to a previously-submitted grievance that has been accepted for review; and


                                               8
Case 3:19-cv-00916-MMH-MCR Document 33 Filed 07/31/20 Page 9 of 20 PageID 138




 the inmate “did not provide a valid reason for by-passing the previous levels of review as

 required or the reason provided is not acceptable,” or he did not provide the required

 attachments. See FLA. ADMIN. CODE r. 33-103.014(1).

                              C. Calvin’s Exhaustion Efforts

        Defendant Jones maintains that Calvin failed to properly exhaust his administrative

 remedies as to the failure-to-protect claim against her before filing the instant § 1983

 lawsuit. See Jones Motion at 4-9. In support of her position, she submitted the relevant

 grievances and responses. See Doc. 24-1 at 1-8. In his Response, Calvin asserts that he

 “made a strong attempt” to exhaust, Response at 1, and attached exhibits, see Docs. 27-

 1, 27-3.

        The documents attached to Calvin’s Response and Jones’ Motion reflect that

 Calvin submitted an informal grievance to Ms. Andrews, the Warden at Union Correctional

 Institution (UCI), on August 22, 2015, stating in pertinent part:

               Dear Warden Andrews: On the 17th date of August 2015, I
               submitted an informal grievance unto you concerning my burn
               I received on Aug[.] 8th, 2015. I[’]m requesting that you or your
               investigator review the A-Dorm Cam[e]ra[]s between the
               hours of 6-7 pm, mainly at the [entrance] of A-Dorm, directly
               [e]ntering into the officer[’]s station. I want to know how did I
               g[e]t s[cald]ed by this other inmate. My back was turned away
               from the other inmate. I must know how the incident occurred
               on August 8th, 2015 because I[’]m suffering to[o] much pain,
               suffering and emotional tra[u]ma from that hot wat[]er being
               poured o[]n me. The inmate had been warned a lots [sic] of
               times before about carrying around that boiling hot wate[r] in
               his hands. Your prompt attention in this matter is kindly
               appreciated.




                                              9
Case 3:19-cv-00916-MMH-MCR Document 33 Filed 07/31/20 Page 10 of 20 PageID 139




 Docs. 24-1 at 1; 27-1 at 1.7 Lieutenant J. Boyett approved the grievance on September

 3, 2015, stating: “This incident was thoroughly investigated. The other inmate did not

 appear to have done this intentionally.” Id. On May 1, 2019, Calvin submitted a formal

 grievance to UCI Warden Anderson, stating in pertinent part:

                Warden Anderson, [o]n the 20th day of March 2019, I[’]ve
                submitted an inmate request unto the present inmate medical
                provider “Centurion” seeking important information from within
                my medical files p[er]taining to my injury in August, 2015. See
                my copy attached hereto.[8] As of this date, Centurion medical
                staff has refused to respond or provide me with the following
                important information: #(1). On which specific date in August
                2015 was I first brought in for emergency medical treatment
                for my 3rd degree boiling hot water burns on my right leg,
                ankle and foot? #(2). On which specific date did RN O’Connell
                or Connelly pre[s]cribe to Dr. Perez within my medical files
                that I should immediately receive an emergency skin graph
                [sic] upon my burn areas? #(3). On which specific date did
                Corizon medical provider refuse[] and discontinue[] me further
                future medical treatment for my burns? #(4). Do[] my medical
                files reflect as to why Corizon medical providers ha[ve]
                refus[]ed to provide me with medical treatment for my nerve
                damage occurred due to the boiling hot water burn upon my
                right leg down to my foot? Please provide me copies of this
                information from within my files.

 Id. at 2, Request for Administrative Remedy or Appeal, Log No. 1905-213-038. On May

 29, 2019, Chief Health Officer E. Toledo, M.D. and Assistant Warden T. Knox responded,

 stating in pertinent part:

                Your request for Administrative Remedy or Appeal has been
                received, reviewed and evaluated.



        7
           According to Calvin, he submitted two informal grievances at the institutional
 level “in order to receive a[] respon[s]e,” and Lieutenant Boyett responded to the second
 grievance. Response at 1.
        8
            See Doc. 24-1 at 3, Inmate Request to Centurion, dated March 20, 2019.
                                            10
Case 3:19-cv-00916-MMH-MCR Document 33 Filed 07/31/20 Page 11 of 20 PageID 140




               There is no record of this request being received by medical
               staff. An appointment has been scheduled for you to review
               your medical records, regarding your requested information.
               Watch the Call-Out.

               You are being treated in accordance with FDC policy and
               procedure.

               Based on the above information, your grievance is denied.

 Id. at 4. Next, Calvin submitted a Request for Administrative Remedy or Appeal to the

 Office of the FDOC Secretary on June 10, 2019. See id. at 5. In the grievance, he

 appealed the denial of his formal grievance relating to his request for medical information

 and also complained about the denial of medical care for his August 2015 burn. See id.

 On July 1, 2019, Michelle Schouest, IISC, returned the grievance without action, stating

 in pertinent part:

               Your administrative appeal has been received in non-
               compliance with Chapter 33-103.

               Your appeal presents issues that were not previously
               addressed at the institutional level. This is an appellate review
               process; it is not appropriate to raise new issues, allegations,
               charges, and facts that the previous decision maker
               (institution) ha[s] not had an opportunity to investigate and
               provide a response.

               Also, please be advised that you are outside the timeframe to
               grieve an issue that happened in 2015.

               Therefore, your appeal is being returned without action.

 Id. at 6.

         As to the initial step in the two-part process for deciding motions to dismiss for

 failure to exhaust under the PLRA, the Eleventh Circuit has instructed:



                                              11
Case 3:19-cv-00916-MMH-MCR Document 33 Filed 07/31/20 Page 12 of 20 PageID 141




                Deciding a motion to dismiss for failure to exhaust proceeds
                in two steps: first, looking to the defendant’s motion and the
                plaintiff’s response, the court assesses whether dismissal is
                proper even under the plaintiff’s version of the facts; and
                second, if dismissal is inappropriate under the plaintiff’s
                version of the facts, the court makes “specific findings in order
                to resolve the disputed factual issues related to exhaustion.”
                Turner v. Burnside, 541 F.3d 1077, 1082 (11th Cir. 2008). The
                burden is on the defendant to show a failure to exhaust. Id.

 Arias v. Perez, 758 F. App’x 878, 880 (11th Cir. 2019) (per curiam). Accepting Calvin’s

 view of the facts as true, a dismissal of the claim against Defendant for lack of exhaustion

 is not warranted at the first step. Thus, the Court proceeds to the second step in the two-

 part process where the Court considers Defendant’s arguments regarding exhaustion and

 makes findings of fact.

        A prisoner must exhaust administrative remedies as to each claim that he seeks

 to present in court. See Jones, 549 U.S. at 219. Thus, to fully exhaust, Calvin was

 required to complete the three-step process with respect to his failure-to-protect claim

 against Defendant Jones before filing the instant § 1983 lawsuit. None of his grievances

 addressed his assertion that Jones failed to protect him from the mentally-impaired

 inmate who burned him with hot water on August 8, 2015. As such, Defendant Jones’

 Motion is due to be granted with respect to the exhaustion issue as to Calvin’s claim

 against her.

                      VI. Eighth Amendment Deliberate Indifference

        Pursuant to the Eighth Amendment to the United States Constitution, “[e]xcessive

 bail shall not be required, nor excessive fines imposed, nor cruel and unusual

 punishments inflicted.” U.S. Const. amend. VIII. The Eighth Amendment “imposes duties


                                               12
Case 3:19-cv-00916-MMH-MCR Document 33 Filed 07/31/20 Page 13 of 20 PageID 142




 on [prison] officials, who must provide humane conditions of confinement; prison officials

 must ensure that inmates receive adequate food, clothing, shelter, and medical care, and

 must ‘take reasonable measures to guarantee the safety of the inmates.’” Farmer v.

 Brennan, 511 U.S. 825, 832 (1994) (quoting Hudson v. Palmer, 468 U.S. 517, 526-27

 (1984)). “To establish an Eighth Amendment violation, a prisoner must satisfy both an

 objective and subjective inquiry regarding a prison official’s conduct.” Oliver v. Fuhrman,

 739 F. App'x 968, 969 (11th Cir. 2018) (citing Chandler v. Crosby, 379 F.3d 1278, 1289

 (11th Cir. 2004)). The Eleventh Circuit has explained:

                        Under the objective component, a prisoner must allege
                a condition that is sufficiently serious to violate the Eighth
                Amendment. Id.[9] The challenged condition must be extreme
                and must pose an unreasonable risk of serious damage to the
                prisoner’s future health or safety. Id. The Eighth Amendment
                guarantees that prisoners are provided with a minimal
                civilized level of life’s basic necessities. Id.

                       Under the subjective component, a prisoner must
                allege that the prison official, at a minimum, acted with a state
                of mind that constituted deliberate indifference. Id. This
                means the prisoner must show that the prison officials: (1) had
                subjective knowledge of a risk of serious harm; (2)
                disregarded that risk; and (3) displayed conduct that is more
                than mere negligence. Farrow v. West, 320 F.3d 1235, 1245
                (11th Cir. 2003).

 Id. at 969-70. “To be cruel and unusual punishment, conduct that does not purport to be

 punishment at all must involve more than ordinary lack of due care for the prisoner’s

 interests or safety.” Whitley v. Albers, 475 U.S. 312, 319 (1986).




        9
            Chandler, 379 F.3d at 1289.
                                               13
Case 3:19-cv-00916-MMH-MCR Document 33 Filed 07/31/20 Page 14 of 20 PageID 143




        As it relates to medical care, “[t]he Supreme Court has interpreted the Eighth

 Amendment to prohibit ‘deliberate indifference to serious medical needs of prisoners.’”

 Melton v. Abston, 841 F.3d 1207, 1220 (11th Cir. 2016) (quoting Estelle v. Gamble, 429

 U.S. 97, 102 (1976)). The Eleventh Circuit has instructed:

               To prevail on a deliberate indifference claim, [a plaintiff] must
               show: “(1) a serious medical need; (2) the defendants’
               deliberate indifference to that need; and (3) causation
               between that indifference and the plaintiff’s injury.” Mann v.
               Taser Int’l, Inc., 588 F.3d 1291, 1306-07 (11th Cir. 2009). To
               establish deliberate indifference, [a plaintiff] must prove “(1)
               subjective knowledge of a risk of serious harm; (2) disregard
               of that risk; (3) by conduct that is more than [gross]
               negligence.” Townsend v. Jefferson Cnty., 601 F.3d 1152,
               1158 (11th Cir. 2010) (alteration in original). The defendants
               must have been “aware of facts from which the inference
               could be drawn that a substantial risk of serious harm
               exist[ed]” and then actually draw that inference. Farrow v.
               West, 320 F.3d 1235, 1245 (11th Cir. 2003) (quotation
               omitted).

 Easley v. Dep’t of Corr., 590 F. App’x 860, 868 (11th Cir. 2014). “For medical treatment

 to rise to the level of a constitutional violation, the care must be ‘so grossly incompetent,

 inadequate, or excessive as to shock the conscience or to be intolerable to fundamental

 fairness.’” Nimmons v. Aviles, 409 F. App’x 295, 297 (11th Cir. 2011) (quoting Harris v.

 Thigpen, 941 F.2d 1495, 1505 (11th Cir.1991)); see also Waldrop v. Evans, 871 F.2d

 1030, 1033 (11th Cir. 1989) (stating “[g]rossly incompetent or inadequate care can

 constitute deliberate indifference …, as can a doctor’s decision to take an easier and less

 efficacious course of treatment” or fail to respond to a known medical problem). However,

 the law is well-settled that the Constitution is not implicated by the negligent acts of

 corrections officials and medical personnel. Daniels v. Williams, 474 U.S. 327, 330-31


                                              14
Case 3:19-cv-00916-MMH-MCR Document 33 Filed 07/31/20 Page 15 of 20 PageID 144




 (1986); Davidson v. Cannon, 474 U.S. 344, 348 (1986) (“As we held in Daniels, the

 protections of the Due Process Clause, whether procedural or substantive, are just not

 triggered by lack of due care by prison officials.”). A complaint that a physician has been

 negligent “in diagnosing or treating a medical condition does not state a valid claim of

 medical mistreatment under the Eighth Amendment.” Bingham v. Thomas, 654 F.3d

 1171, 1176 (11th Cir. 2011) (quotation marks and citation omitted). Moreover, the

 Eleventh Circuit has stated that “[n]othing in our case law would derive a constitutional

 deprivation from a prison physician’s failure to subordinate his own professional judgment

 to that of another doctor; to the contrary, it is well established that ‘a simple difference in

 medical opinion’ does not constitute deliberate indifference.” Bismark v. Fisher, 213 F.

 App’x 892, 897 (11th Cir. 2007) (quoting Waldrop, 871 F.2d at 1033). Similarly, “the

 question of whether governmental actors should have employed additional diagnostic

 techniques or forms of treatment ‘is a classic example of a matter for medical judgment’

 and therefore not an appropriate basis for grounding liability under the Eighth

 Amendment.” Adams v. Poag, 61 F.3d 1537, 1545 (11th Cir. 1995) (citation omitted).

        Although Corizon is not a governmental entity, “[w]here a function which is

 traditionally the exclusive prerogative of the state … is performed by a private entity, state

 action is present” for purposes of § 1983. Ancata v. Prison Health Servs., Inc., 769 F.2d

 700, 703 (11th Cir. 1985) (citations omitted). Indeed,

               “when a private entity . . . contracts with a county to provide
               medical services to inmates, it performs a function traditionally
               within the exclusive prerogative of the state” and “becomes
               the functional equivalent of the municipality” under section
               1983. Buckner v. Toro, 116 F.3d 450, 452 (11th Cir. 1997).
               “[L]iability under § 1983 may not be based on the doctrine of

                                               15
Case 3:19-cv-00916-MMH-MCR Document 33 Filed 07/31/20 Page 16 of 20 PageID 145




                respondeat superior.” Grech v. Clayton Cnty., Ga., 335 F.3d
                1326, 1329 (11th Cir. 2003) (en banc).

 Craig v. Floyd Cty., Ga., 643 F.3d 1306, 1310 (11th Cir. 2011); see Brennan v. Headley,

 807 F. App’x 927, 937 (11th Cir. 2020) (“Corizon, as a private entity that contracts with

 the state to provide medical services to inmates, is treated as a municipality for purposes

 of § 1983 claims.”).

        Where a deliberate indifference medical claim is brought against an entity, such as

 Corizon, based upon its functional equivalence to a government entity, the assertion of a

 constitutional violation is merely the first hurdle in a plaintiff’s case. This is so because

 liability for constitutional deprivations under § 1983 cannot be based on the theory of

 respondeat superior. Craig, 643 F.3d at 1310 (quoting Grech v. Clayton Cty., Ga., 335

 F.3d 1326, 1329 (11th Cir. 2003) (en banc)); see Denno v. Sch. Bd. of Volusia Cty., 218

 F.3d 1267, 1276 (11th Cir. 2000). Instead, a government entity may be liable in a § 1983

 action “only where the [government entity] itself causes the constitutional violation at

 issue.” Cook ex. rel. Estate of Tessier v. Sheriff of Monroe Cty., Fla., 402 F.3d 1092, 1116

 (11th Cir. 2005) (citations omitted). Thus, a plaintiff must establish that an official policy

 or custom of the government entity was the “moving force” behind the alleged

 constitutional deprivation. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 693-94

 (1978).

           In Monell, the Supreme Court held that local governments can be held liable for

 constitutional torts caused by official policies. However, such liability is limited to “acts

 which the [government entity] has officially sanctioned or ordered.” Pembaur v. City of

 Cincinnati, 475 U.S. 469, 480 (1986). Under the directives of Monell, a plaintiff also must

                                              16
Case 3:19-cv-00916-MMH-MCR Document 33 Filed 07/31/20 Page 17 of 20 PageID 146




 allege that the constitutional deprivation was the result of “an official government policy,

 the actions of an official fairly deemed to represent government policy, or a custom or

 practice so pervasive and well-settled that it assumes the force of law.” Denno, 218 F.3d

 at 1276 (citations omitted); see Hoefling v. City of Miami, 811 F.3d 1271, 1279 (11th Cir.

 2016) (stating Monell “is meant to limit § 1983 liability to ‘acts which the municipality has

 officially sanctioned or ordered’”; adding that “[t]here are, however, several different ways

 of establishing municipal liability under § 1983”).

        “A policy is a decision that is officially adopted by the [government entity] or created

 by an official of such rank that he or she could be said to be acting on behalf of the

 [government entity].” Sewell v. Town of Lake Hamilton, 117 F.3d 488, 489 (11th Cir. 1997)

 (citation omitted). The policy requirement is designed to “‘distinguish acts of the

 [government entity] from acts of employees of the [government entity], and thereby make

 clear that [governmental] liability is limited to action for which the [government entity] is

 actually responsible.’” Grech, 335 F.3d at 1329 n.5 (quotation and citation omitted).

 Indeed, governmental liability arises under § 1983 only where “‘a deliberate choice to

 follow a course of action is made from among various alternatives’” by governmental

 policymakers. City of Canton v. Harris, 489 U.S. 378, 389 (1989) (quoting Pembaur, 475

 U.S. at 483-84). A government entity rarely will have an officially-adopted policy that

 permits a particular constitutional violation, therefore, in order to state a cause of action

 for damages under § 1983, most plaintiffs must demonstrate that the government entity

 has a custom or practice of permitting the violation. See Grech, 335 F.3d at 1330;

 McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir. 2004). A custom is an act “that has


                                              17
Case 3:19-cv-00916-MMH-MCR Document 33 Filed 07/31/20 Page 18 of 20 PageID 147




 not been formally approved by an appropriate decisionmaker,” but that is “so widespread

 as to have the force of law.” Bd. of Cty. Comm’rs of Bryan Cty., Okla. v. Brown, 520 U.S.

 397, 404 (1997) (citation omitted). The Eleventh Circuit has defined “custom” as “a

 practice that is so settled and permanent that it takes on the force of law” or a “persistent

 and wide-spread practice.” Sewell, 117 F.3d at 489. Last, “[t]o hold the [government

 entity] liable, there must be ‘a direct causal link between [its] policy or custom and the

 alleged constitutional deprivation.’” Snow ex rel. Snow v. City of Citronelle, 420 F.3d 1262,

 1271 (11th Cir. 2005) (quotation omitted). Because Corizon’s liability under § 1983 would

 be based on its functional equivalence to the government entity responsible for providing

 medical care and services to FDOC inmates, Calvin must plead that an official policy or

 a custom or practice of Corizon was the moving force behind the alleged federal

 constitutional violation.

        Upon review, Calvin has neither identified an official Corizon policy of deliberate

 indifference nor an unofficial Corizon custom or practice that was “the moving force”

 behind any alleged constitutional violation. In his Response, Calvin maintains that an “in-

 depth review” of local federal court computer websites will show widespread complaints

 by FDOC inmates against Corizon. Response II at 4. He maintains that he “was never

 seen by an outside burn nor nerve specialist as he was promised by Dr. Perez.” Id. at 3;

 see Complaint at 6. Additionally, he states that Nurse Cordilla denied him “future medical

 treatment in December 2015,” Response II at 5, knowing that Corizon’s contract with the

 State would end in early 2016, see Complaint at 6. According to Calvin, Corizon should

 have “investigated or fired Dr. Perez and Cordilla….” Id.


                                              18
Case 3:19-cv-00916-MMH-MCR Document 33 Filed 07/31/20 Page 19 of 20 PageID 148




        Corizon cannot be held liable based on any alleged conduct of or decisions by its

 employees simply because they were working under contract for Corizon to provide

 medical care to inmates. Calvin’s factual allegations relating solely to alleged individual

 failures in his medical care are simply insufficient to sustain a claim that there is either a

 policy to deny medical care to inmates or a practice or custom of denying adequate

 medical care, much less that the practice was so widespread that Corizon had notice of

 violations and made a “conscious choice” to disregard them. Gold v. City of Miami, 151

 F.3d 1346, 1350 (11th Cir. 1998). In consideration of the above analysis, the Court finds

 that Calvin has failed to establish a claim that Corizon violated his Eighth Amendment

 right. As such, Corizon’s Motion is due to be granted.

        In consideration of the foregoing, it is now

        ORDERED:

        1.     Defendant Corizon’s Motion to Dismiss (Doc. 21) is GRANTED, and

 Calvin’s claim against Corizon is DISMISSED.

        2.     Defendant Jones’ Motion to Dismiss (Doc. 24) is GRANTED with respect to

 the exhaustion issue, and Calvin’s claim against her is DISMISSED WITHOUT

 PREJUDICE.10




        10
          The applicable four-year statute of limitations has likely run as to Calvin’s claim
 against Jones. See McNair v. Allen, 515 F.3d 1168, 1173 (11th Cir. 2008). Nevertheless,
 the Court dismisses Calvin’s claim against her without prejudice in the event that Calvin
 could show otherwise.
                                            19
Case 3:19-cv-00916-MMH-MCR Document 33 Filed 07/31/20 Page 20 of 20 PageID 149




       3.     The Clerk shall enter judgment accordingly, terminate any pending motions,

 and close the case.

       DONE AND ORDERED at Jacksonville, Florida, this 31st day of July, 2020.




 sc 7/31
 c:
 Keith L. Calvin, FDOC #626305
 Counsel of Record




                                           20
